In a paternity proceeding, the appeal is from an order of the Family Court, Suffolk County (Snellenburg, J.), entered July 19, 1985, which dismissed the petition.
Ordered that the matter is remitted to the Family Court, Suffolk County, for further findings of fact in accordance with the following memorandum, and the appeal is held in abeyance in the interim.
At the trial, the parties adduced conflicting evidence presenting sharp questions of credibility. Additionally, the court admitted into evidence the report of human leucocyte antigen (hereinafter HLA) and other blood test results indicating the likelihood of paternity for the respondent to be 96.82%.
In its decision, the Family Court indicated that "[t]he parties have not been frank with the Court”—thus suggesting that it found neither party to be credible. However, the court neglected to indicate what weight, if any, it had given to the blood test results.
We place great reliance upon the accuracy of the HLA test, having recently noted that it is " 'highly accurate on the issue of paternity’ * * * and should 'be afforded great weight by the Bench and the Bar’ ” (Matter of Constance G. v Herbert L., 119 AD2d 209, 212). Although we are empowered to consider the blood test results in light of all the evidence and in deciding the issue of paternity (see, Matter of Jose L. I., 46 NY2d 1024), we consider it more appropriate to have the benefit of the trial court’s assessment of the weight to be afforded the test results in light of its questioning of both parties’ credibility. Thus, we remit the matter for that pur*749pose. Bracken, J. P., Niehoff, Kooper and Sullivan, JJ., concur.